Citation Nr: 0120027	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  00-09 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to a compensable evaluation for residuals of 
fracture of the subcondylar region of the left mandible.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from May 1967 to May 1971, 
including service in the Republic of Vietnam from April 1969 
to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The veteran provided testimony at a hearing before the 
undersigned Board member in June 2001.  At that time, the 
veteran informed the Board that he was withdrawing from 
appellate status the issue of whether new and material 
evidence had been presented to reopen a claim of entitlement 
to service connection for sickle cell anemia.  Thus, only the 
claims of service connection for PTSD and a compensable 
evaluation for residuals of fracture of the subcondylar 
region of the left mandible remain before the Board for 
further appellate review. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

I.  Residuals of Left Mandibular Fracture

The veteran contends that his jaw fracture warrants a 
compensable rating due to limited motion, pain and functional 
loss due to pain.  Disability ratings are determined by 
applying the criteria set forth in VA's Schedule for Rating 
Disabilities.  38 C.F.R. Part 4.  Ratings are based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's service-connected residuals of left mandibular 
fracture are rated as nonunion of the mandible under 
38 C.F.R. § 4.150, Diagnostic Code 9903 (2000).  This code 
provides a 10 percent rating for moderate nonunion, and a 30 
percent rating for severe nonunion.  See 38 C.F.R. § 4.150, 
Diagnostic Code 9903.  Additionally, a note to that 
Diagnostic Code provides that the evaluation is dependent 
upon degree of motion and relative loss of masticatory 
function. See note to 38 C.F.R. § 4.150, Diagnostic Code 
9903.  The current relevant medical evidence does not provide 
a range of motion of the jaw, but does indicate other 
positive findings.  Furthermore, although the veteran has 
urged loss of masticatory function, there does not appear to 
be any comment as to actual loss of masticatory function in 
the medical evidence.  Additional examination and comment by 
the examiner who examined the veteran in May 1999 would be 
helpful, particularly in view of the newly redefined duty to 
assist as set forth in the Act.  As such, the Board will 
remand for additional development.

The Board further notes that the veteran has urged that 
functional loss should be fully considered in his case.  In 
DeLuca v. Brown, 8 Vet. App. 202 (1995), it was held that, in 
evaluating a service-connected disability involving a joint, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 (2000) and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45 (2000).  It was 
noted that diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (2000) does 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  The Board is of the opinion that it 
would be helpful if the addendum or additional VA examination 
would address these criteria.

II.  PTSD

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).  

As previously stated, there has been a significant change in 
the law during the pendency of this appeal.  The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is applicable to all claims filed on or after 
the date of enactment of the Veterans Claims Assistance Act 
of 2000, or filed before the date of enactment and not yet 
final as of that date.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  The RO should ensure that there is compliance 
with the notice and duty to assist provisions of the new law.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The veteran contends that the RO made a mistake by denying 
his claim for service connection for PTSD.  The veteran has a 
diagnosis of PTSD.  However, he does not have any medals, 
awards or decorations, and there is no other suitable 
evidence in the file, which would allow the VA to presume 
that he was in combat for purposes of supporting a diagnosis 
of PTSD.  He asserts that he developed PTSD as a result of 
incidents in service and he cites a particular incident in 
which he was subject to a deadly mortar attack while sitting 
with a group of soldiers writing letters home.  He has 
indicated that of the nine people sitting around seven of his 
comrades were killed and the other was seriously wounded.  
The veteran was the only person unharmed.  This has 
reportedly had a profound effect on him.  He has estimated 
that this incident occurred in January, February or March of 
1970 and in any event after the stormy season in Vietnam.  He 
has referred to a Sergeant Johnson from Richmond, Virginia 
who was wounded or killed in this incident.  The veteran also 
reported that he witnessed an aircraft carrying personnel 
being hit by Viet Cong mortar as it took off and all the 
people on board were killed.  This reportedly occurred in 
November 1969 at Phan Rang Air Force Base where he was 
stationed.  The veteran was stationed at that base as a 
security policeman during his year in Vietnam.  He has 
reported that his duties included guarding the perimeter of 
the base.  He estimated that he had about eight occasions on 
which he had to retrieve bodies of Viet Cong from the fence 
the morning after a firefight.  He also indicated that he had 
to leave the base and travel to Cam Ranh Bay to get supplies.  

While attempts were made by the RO to verify the alleged 
events, it appears that additional development is necessary.  
The RO obtained the veteran's service personnel file and 
asked him to detail his stressors in letters to the RO.  
However, the RO denied the claim as not well grounded, and 
has apparently not requested information from the United 
States Center for Research of Unit Records (USASCRUR).  As 
the well-grounded requirement has been removed by the VCAA, 
the veteran is entitled to adjudication of his claim on the 
merits.  It is necessary that USASCRUR search available 
relevant service records to attempt to confirm the events 
which would serve to support the diagnoses of PTSD.  It is 
noted that the veteran was assigned to the 35th SPS, Phan 
Rang Air Base.  In light of the redefined obligations of the 
VA with respect to the duty to assist as set forth in the 
Act, additional development is warranted prior to Board 
review.  While the Board understands that the veteran must 
identify events with a reasonable degree of specificity, it 
is of the opinion that additional development should be 
undertaken based on the veteran's reported stressors, 
particularly in view obligations restated under the Act.  

Therefore, this case is REMANDED for the following action

1.  The veteran should be scheduled for 
an additional examination of his jaw, 
with the previous examiner if possible, 
at which range of motion and relative 
loss of masticatory function could be 
assessed.  The examination should include 
measurements of the ranges of motion of 
the joint in degrees.  The examiner 
should be asked to determine whether 
there is weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations must be expressed in terms 
of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or during periods of 
repeated use.  This determination should 
also, if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  The examiner should express 
an opinion as to the overall degree of 
impairment due to the veteran's service-
connected mandibular disorder indicating 
whether it is less than moderate, 
moderate, or severe.  

2.  The RO should attempt to verify the 
occurrence of the purported stressors as 
outlined, above, and to the extent 
possible, the facts and circumstances 
surrounding the incidents reported by the 
veteran through the United States Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The purpose of the 
request is to attempt to determine, to 
the extent possible, whether the 
incidents referred to by the veteran 
occurred in any of the months identified 
by him.  In this regard, the veteran's 
statements (or the RO's summary of the 
pertinent information contained therein), 
copies of the veteran's service personnel 
records, and a copy of his record of 
service (DD Form-214) should be forwarded 
to USASCRUR.

3.  Following receipt of the report from 
USASCRUR, the RO should determine which 
if any of the alleged stressors were 
verified, and should prepare a report 
listing these stressors.  Then, 
additional development should be 
undertaken if deemed necessary by the RO. 

4.  The RO must review the claims file and 
ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
The RO should readjudicate the veteran's 
claims.  All relevant law and regulations 
must be considered, including DeLuca v. 
Brown, 8 Vet. App. 202 (1995), as it 
relates to the contentions of the veteran 
regarding his left mandibular disability.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 



